 Case 1:20-cr-00010-DKW Document 1 Filed 01/27/20 Page 1 of 5      PageID #: 1




                     #10523
                                                                 FILED IN THE
United States Attorney                                   UNITED STATES DISTRICT COURT
District of Hawaii                                           DIvSTRICT OF HAWAII


                                                                 JAN 2 7 2020
REBECCA A. PERLMUTTER
                                                         at 4 o'clock and J^min.   M
Assistant United States Attorney                               SUE BEITIA, CLERK
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone; (808)541-2850
Facsimile: (808)541-2958
E-mail: Rebecca.Perlmutter@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA


                 IN THE UNITED STATES DISTRICT COURT


                           FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                   CR. NO. C R 20 0 00 10 DKW
                       Plaintiff,          INFORMATION


                     vs.                   [18U.S.C. § 1343]

KELAUKILA ESTABILIO,

                       Defendant.



                                    INFORMATION


The United States Attorney charges:
 Case 1:20-cr-00010-DKW Document 1 Filed 01/27/20 Page 2 of 5           PageID #: 2




                                    Wire Fraud
                                (18U.S.C. § 1343)

      1. From at least in or around December 2012 and continuing to in or aroimd

January 2019, within the District of Hawaii and elsewhere, KELAUKILA

ESTABILIO,the defendant, did knowingly devise and intend to devise a scheme

and artifice to defraud, and to obtain money by means of materially false and

fraudulent pretenses, representations, and promises, as well as by omissions of

material facts, well knowing at the time that such pretenses, representations, and

promises would be and were false when made.

                            SCHEME TO DEFRAUD


      2. ESTABILIO, worked for Kua O Ka La Public Charter School("Kua O

Ka La"),located in Pahoa, Hawaii, from 2006 through January 2019. Ho'oulu

Lahui was the Kua O Ka La's facility and financial support entity, known as a

"Friends of (collectively, Kua O Ka La and Ho'oulu Lahui are the "School").

      3. ESTABILIO was the School's financial officer. In that role, she was

responsible for managing and maintaining the books and records ofthe School and

knew that the School maintained its bank accounts at Bank of Hawaii.


ESTABILIO was not an authorized signer on the School's bank accounts, but she

had access to all the school's banking and financial information. ESTABILIO also

helped establish the School's financial and accounting policies, which she
 Case 1:20-cr-00010-DKW Document 1 Filed 01/27/20 Page 3 of 5           PageID #: 3




purposely did not follow in knowingly taking and using unauthorized funds from

the School for her and her family's personal expenses, such as for travel.

      4. ESTABILIO knowingly took and used funds from the School for her and

her family's personal expenses without authorization to do so. To conceal her

embezzlement, ESTABILIO made materially false representations by falsifying the

School's Quickbook financial records, purposely did not follow the School's

financial procedures and policies that she had helped establish, and did not disclose

her spending ofthe School's funds on personal expenses to anyone who worked at

the School.


      5. From at least December 2012 through January 2019,ESTABILIO

charged her and her family's personal expenses on ESTABILIO's personal Capital

One credit cards and subcards. After such expenditures, ESTABILIO paid offthe

Capital One credit card bills by knowingly causing unauthorized interstate wire

withdrawals offunds and payments from the Kua O Ka La and Ho'oulu Lahui's

bank accounts at Bank of Hawaii. The payments from the School's bank accounts

that ESTABILIO directed to pay off her Capital One credit cards during that time

period totaled approximately $628,835.13.

                        THE WIRE COMMUNICATION


      6. On or about October 11, 2018, within the District of Hawaii and

elsewhere, and for the purpose of executing the scheme and artifice to defraud.
 Case 1:20-cr-00010-DKW Document 1 Filed 01/27/20 Page 4 of 5             PageID #: 4




ESTABILIO did knowingly cause to be transmitted by means of wire

communication in interstate commerce signals and sounds, namely the transfer of

$4,225.12 from the School's bank account to pay ESTABILIO's Capital One credit

card.


        All in violation of Title 18, United States Code, Section 1343.


                              FORFEITURE NOTICE


        1.    The allegations contained in the sole count ofthis Information are

incorporated by reference for the purpose of noticing forfeitures pursuant to Title

28, United States Code, Section 2461(c).

        2.    The United States hereby gives notice to ESTABILIO,the defendant,

that, upon conviction ofthe offense charged in the sole count ofthis Information,

the government will seek forfeiture, in accordance with Title 28, United States

Code, Section 2461(c), and Title 18, United States Code, Section 981(a)(1)(C), of

any and all property, real or personal, that constitutes or is derived from proceeds

traceable to the violations of Title 18, United States Code, Section 1343, alleged in

the sole count ofthe Information.


        3.    If by any act or omission ofthe defendant, any ofthe property subject

to forfeiture described in paragraph 2 herein:

              a. cannot be located upon the exercise of due diligence;

              b. has been transferred or sold to, or deposited with, a third party;
                                           4
 Case 1:20-cr-00010-DKW Document 1 Filed 01/27/20 Page 5 of 5           PageID #: 5




             c. has been placed beyond the jurisdiction ofthe court;

             d. has been substantially diminished in value; or

             e. has been commingled with other property which cannot be

subdivided without difficulty;

the United States of America will be entitled to the forfeiture of substitute property

up to the value ofthe property described above in paragraph 2, pursuant to Title 21,

United States Code, Section 853(p), as incorporated by Title 28, United States Code,

Section 2461(c).

      DATED:         January 2"?^ 2020, at Honolulu, Hawaii.


                                       Q\uSa-

United States Attorney
District of Hawaii




REBECCA A. PERLMUTTER
Assistant United States Attorney




United States v. Kelaukila Estabilio
Indictment
Cr. No.
